MAROVITZ, District Justice
(dissenting) :
Arising under 28 U.S.C. §§ 1396, 2284, 2321, 2325, this is an action to set aside a report and order of the Interstate Commerce Commission (Commission) on reconsideration (Report) in Walter Poole Extension — Tractors to Alabama, No. MC-115162 (Sub.-No. 105), wherein the Commission found that the public convenience and necessity required certain operations by applicant Walter Poole, doing business as Poole Truck Lines (Poole). The case, which is found at 105 M.C.C. 511 (1967), was decided on August 9, 1967, and served on August 23,1967.
This original application in this matter was filed on November 27, 1964. It was amended to its present form at the oral hearing before the Interstate Commerce Commission conducted by Examiner Allen W. Hagerty at Montgomery, Alabama, on March 25 and 26, 1965, and at Atlanta, Georgia, on July 20, 21 and 22, 1965.
By the amended application, Poole sought a certificate of public convenience and necessity authorizing operation in interstate or foreign commerce as a common carrier by motor vehicle, over irregular routes, of tractors and other related agricultural machinery and implements from the plant sites of John Deere Company at Waterloo, Dubuque, and Des Moines, Iowa, Horicon, Wisconsin, and Moline, Illinois, to points in Alabama and those in Georgia on and south of U. S. Highway 280. 105 M.C.C. at 511. The application was filed to permit Poole to institute a direct single-line operation to replace the circuitous interline arrangement with Cooper Transfer, Inc. (Cooper) under which the involved traffic had been moving, as Cooper no longer wished to participate in this service. 105 M.C.C. at 512-13, 515-16.
A hearing was held before an examiner of the Commission on March 25 and 26 and July 20, 21, and 22,1965.
Motor carriers opposed to the granting of the application were: Diamond Transportation System, Inc.; Home Transportation Co. Inc.; Jenkins Truck Line, Inc.; and Ringle Express, Inc. (Diamond, Home, Jenkins, and Ringle). Rail carriers opposed were: the Chicago Burlington and Quincy Railroad Company; Chicago Great Western Railway Company; Chicago, Milwaukee, St. Paul and Pacific Railroad Company; Chicago North Western Railway Company; Chicago Rock Island and Pacific Railroad Company; Illinois Central Railroad Company; Norfolk and Western Railway Company; and Waterloo Railroad Company. (North Western, Burlington, C. G. W., Milwaukee, Rock Island, I. C., Waterloo, and N. & W.) After the application was amended, Diamond and Jenkins withdrew their opposition.
By order served February 14, 1966, Examiner Hagerty found that Poole was not a new competitor for the subject traffic and there was a need for the continuance of its service. Exceptions and replies were filed. Thereafter, on June 22, 1966, Operating Rights Review Board Number 2 reversed the Order of Examiner Hagerty and ordered that the application be denied. 103 M.C.C. 906 (1966). Poole filed a Petition for Reconsideration of the Order of the Review Board. By Order served October 11, 1966, Division 1, acting as an Appellate Division, denied Poole’s petition for reconsideration.
*867On October 24, 1966, Poole filed a petition seeking a determination that the proceeding involved an issue of general transportation importance. This petition was denied by the Interstate Commerce Commission on November 8, 1966.
Around January 24, 1967, Poole filed an action, in the United States District Court for the Southern District of Alabama entitled Walter Poole, an individual d/b/a Poole Truck Line, Evergreen, Alabama v. United States of America and Interstate Commerce Commission, Civil Action No. 4423-67-P, in order to set aside the June 22, 1966, order of the Operating Rights Review Board. By order of May 2, 1967, the Interstate Commerce Commission, on its own motion, vacated the order of the Review Board and reopened the proceeding for reconsideration on the present record. Six days later, the Alabama federal case was stayed on motion of the defendants, pending further administrative action.
On August 9, 1967, the Commission, with three Commissioners dissenting, adopted the statement of facts and conclusions of the examiner as its own and granted the amended application. 105 M.C.C. 511 (1967).
Petitions for reconsideration, to which Poole relied, were filed by Home, Ringle, and the railroads. By order served May 13, 1968, the Commission amplifying its report, denied the petitions.
A certificate of public convenience and necessity under which Poole has been operating, was issued on June 14, 1968. Poole’s motion to dismiss his action before the District Court in Alabama was granted on July 23,1968.
The instant action was filed by the North Western, Milwaukee, Rock Island and I.C. as plaintiffs. Home and Ringle became intervening plaintiffs. Poole joined the United States and the Interstate Commerce Commission as an Intervening Defendant. On May 18, 1969, the assets of Walter Poole d/b/a Poole Truck Line, including this Subject Certificate (Sub. 105) were transferred to Poole Truck Line, Inc. with the approval of the Interstate Commerce Commission in Docket No. M.C.F.C. 71243.
The first question presented by the plaintiffs is whether the Commission properly reopened the proceeding for reconsideration on the present record. The question raises two issues: whether the Commission, on its own motion, could reopen the proceeding at all and assuming that a reopening is permissible, whether additional notice and hearing was required before the Commission announced its decision.
Our inability to join the majority opinion stems from our belief that neither 49 U.S.C. § 17(7) nor the cited cases nor any other rationale clearly compels a conclusion that the Commission has continuing jurisdiction at any time to alter an Appellate Division’s order. In its entirety, Section 17(7) reads as follows:
(7) If after rehearing, reargument, or reconsideration of a decision, order, or requirement of a division, an individual Commissioner, or board it shall appear that the original decision, order, or requirement is in any respect unjust or unwarranted, the Commission or appellate division may reverse,change, or modify the same accordingly. Any decision, order, or requirement made after rehearing, reargument, or reconsideration, reversing, changing, or modifying the original determination shall be subject to the same provisions with respect to rehearing, reargument, or reconsideration as an original order.
The fullest analysis of this section may be found in Transamerican Freight Lines, Inc. v. United States, 258 F.Supp. 910, 913-919 (D.Del.1966). In that case, a three-judge Delaware panel dissected 49 U.S.C. § 17 and concluded that the statute distinguished between a “division” and an “appellate division.” It found that while a decision of an individual Commissioner, a board, or a division could be reconsidered by an appellate division or the Commission, and a *868decision of the Commission could be reconsidered by the Commission, no provision was found for reconsideration by the Commission of a decision of an appellate division. Thus, the Court decided that the Commission lacked the power to review a decision of one of its appellate divisions.
The majority has dismissed Transamerican’s interpretation as dicta. However, whether or not Transamerican’s position lacks the force of precedent in no way affects the vitality of its logic. We may think it anomolous that an appellate division should not be considered the functional equivalent of a Commission, see Resort Bus Lines, Inc. v. ICC, 264 F.Supp. 742 (S.D.N.Y.1967), and that the Commission could review an order of itself and every subsidiary body but not review that of an appellate division. Nevertheless, that is the way that the statute is written and that is apparently consistent with the Congressional intent. Transamerican Freight Lines, Inc. v. United States, 258 F.Supp. 910, 916-919 (D.Del.1966).
Not surprisingly, the Commission has rejected the reasoning of the Transamerican case. See Eazor Express, Inc.,-Purchase-Fleet Highway Freight Lines, Inc., 101 M.C.C. 719, 720-21 (1967). This, in itself, is not controlling, for it is the role of the judiciary and not of self-serving administrative bodies to construe the law.
In the report which gave rise to the instant action, the Commission held:
“This Commission has continuing jurisdiction over its orders which enables it to reconsider, modify, or rescind the orders on its own motion at any time prior to the issuance of a certificate of public convenience and necessity. See Eazor Exp., Inc.-Purchase-Fleet Highway Freight, 101 M.C.C. 719, and Resort Bus Lines, Inc. v. Interstate Commerce Commission, 264 F.Supp. 742 [(S.D.N.Y.)].” 105 M.C.C. at 512.
Defendants and the majority opinion rely on Resort, 264 F.Supp. 742 (S.D.N.Y.1967), and Eazor, 101 M.C.C. 719 (1966), as well.
In the Eazor matter, applicant filed a petition for authorization to purchase certain operating rights, which application was approved by the hearing examiner. Division 3 reversed that order and imposed restrictions on the desired authority. The same division then denied applicant’s petition for reconsideration. While the Commission subsequently denied applicant’s petition for a finding that the proceeding involved an issue of general transportation importance, on its own motion, it reopened the proceedings on the existing record. It said:
“This Commission believes that the limitation in the statute and the rules issued pursuant thereto is a limitation upon the right of a party to seek reconsideration but in no way runs to the power of the Commission to reconsider. The right of an administrative body to reconsider at any time is inherent in the power to decide and is a necessary procedure in order to permit an administrative agency to carry out properly its functions under the enabling statutes. If we were precluded from correcting the error that, as is hereinafter shown, we find was promulgated in the prior report, justice would be thwarted and would only result in imposing a totally unnecessary burden on a reviewing court to remand the proceeding to us for reconsideration. Despite the desirability of finality, the public interest demands that the right result be reached. Cf. Erie R. Co. vs. United States, 64 F.Supp. 162, 1963 (1945); Shein vs. United States, 102 F.Supp. 320, 323, affirmed 343 U.S. 944 [72 S.Ct. 1043, 96 L.Ed. 1349].” 101 M.C.C. at 720.
The Commission suggested that there is a difference between administrative finality for the purpose of judicial review and with respect to the jurisdiction of the Commission over its own orders.
“In amending section 17(6), Congress has provided a procedure to permit *869more expeditious handling of cases by the Commission. Simply because the Commission sought to achieve expedition by prescribing rules limiting the right of parties to apply for reconsideration, thus permitting compliance with the requirement that all administrative remedies be exhausted before judicial review could be obtained does not mean that the Commission is foreclosed from taking further administrative action. The provisions of the Interstate Commerce Act pertinent here, section 16(6), 17(6), 17(7), 205(h), and 221(b), give this Commission a continuing jurisdiction over its orders and empowers it to reconsider and rescind, change or modify them on its own motion at any time. Alamo Express, Inc. v. United States, 239 F.Supp. 694, 697-98 (1965); affirmed 382 U.S. 19 [86 S.Ct. 83, 15 L.Ed.2d 14] (1965); Sprague v. Woll, [7 Cir.,] 122 F.2d 128, 130-31 (1951); certiorari denied 314 U.S. 669 [62 S.Ct. 131, 86 L.Ed. 535]; Baldwin v. [Scott County] Milling Co., 307 U.S. 478, 484, [59 S.Ct. 943, 83 L.Ed. 1409] (1939); and Froeber-Norfleet v. Southern Ry. Co., 9 F.Supp. 409, 410-11 (1934). Congress was well aware of these provisions of the act when section 17(6) was amended and never sought to amend them in any fashion. Had Congress intended to limit reconsideration by the entire Commission, it would have so provided in explicit language. Since there can be no repeal of express powers by implication, our continuing jurisdiction over orders and our power to reach a proper result remains unimpaired. [New York] New Haven [& Hartford] R.R. v. Interstate Commerce Commission, 200 U.S. 361, 401 [, 26 S.Ct. 272, 50 L.Ed. 515]; United States v. Amer. Trucking Ass’ns, 310 U.S. 534, 549, [60 S.Ct. 1059, 84 L.Ed. 1345]. Moreover, it is to be noted that a certificate has not been issued in this proceeding and that this Commission not only has the right but sometimes the duty to reopen a pending proceeding at any time prior to the issuance of a certificate. United States vs. Rock Island [Motor Transit] Co., 340 U.S. 419, 445, 447-48 [, 71 S.Ct. 382, 95 L.Ed. 391] (1951).”
101 M.C.C. at 720-21.
In Resort, a Review Board reversed an examiner’s recommendation of a grant and denied the application, which denial was affirmed on petition for reconsideration by Appellate Division 1. Following another petition for reconsideration by the applicant, Appellate Division 1 reopened the proceeding on the existing record, reversed itself and granted the application. See Mountain View Coach Lines, Inc., Extension— Poughkeepsie, 100 M.C.C. 24, 25 (1965). In federal court, plaintiff Resort contended that the Appellate Division lacked jurisdiction to reconsider and reverse its original decision and order. The court said:
«* * * While it is true, as Resort contends, that no section of the Interstate Commerce Act (Act) states, in haec verba, that an Appellate Division may reconsider its own actions, we believe that it has the power to do so, at least prior to the time that an actual certificate of convenience and necessity has been issued.”
264 F.Supp. at 744-745.
After briefly reviewing 49 U.S.C. §§ 16(6), 17(1), 17(6), and 321(b), it continued with:
“These provisions have been interpreted as giving the Commission continuing jurisdiction to suspend, reconsider or modify its orders, see e. g., Alamo Express, Inc. v. United States, 239 F.Supp. 694 (W.D.Tex.), aff’d per curiam, 382 U.S. 19, 86 S.Ct. 83, 15 L.Ed.2d 14 (1965); United States v. Interstate Commerce Commission, 221 F.Supp. 584 (D.D.C.1963), even in the absence of a petition for reconsideration, see Sprague v. Woll, 122 F.2d 128 (7th Cir. 1941), cert. denied, 314 U.S. 669, 62 S.Ct. 131, 86 L.Ed. 535 (1942). And the Supreme Court has *870' stated that ‘the certificate is the final act or order that validates the operation. Until its form and content are fixed by delivery to the applicant, the power to frame it in accordance with statutory directions persists.’ United States v. Rock Island Motor Transit Co., 340 U.S. 419, 448, 71 S.Ct. 382, 398, 95 L.Ed. 391 (1951).”
264 F.Supp. at 745.
Both Eazor and Resort are factually distinguishable from the instant case. While in Eazor and the instant case the Commission, on its own motion, reopened the proceedings on the present record, in Eazor a petition, albeit for another purpose, was before the Commission, while here the Commission had apparently completed its work six months prior to reopening the case. Unlike Resort, this is not a situation where an Appellate Division reconsidered one of its own orders upon receipt of a petition from one of the parties. See 264 F.Supp. at 745 n. 5. Rather, the full Commission, on its own motion, reviewed a decision of one of its appellate divisions.
Both Resort and Eazor relied on Alamo Express, Inc. v. United States, 239 F.Supp. 694 (W.D.Texas1965), aff’d per curiam 382 U.S. 19, 86 S.Ct. 83, 15 L.Ed.2d 14 (1965). Here, again, the Commission reversed a prior order and granted an application Which had first been denied.
“The Interstate Commerce Act itself gives the Commission a continuing jurisdiction over its orders, thereby allowing it to modify and even rescind a great number of them at any time, Sections 17(6), 17(7) and 221(b) of the Interstate Commerce Act. There appears to be no such cut-off date, after which-the Commission could not rescind or modify its orders, as is found in the National Labor Relations Act, 29 U.S.C. § 160(e) which prevents such action by the agency after the filing of the administrative transcript with the reviewing court * * *»
239 F.Supp. at 697-698.
Yet, this case is also factually distinguishable for the Commission had specifically delayed the effective dates of its original orders and allowed for the filing of petitions for reconsideration. Id. at 698. See Tri-B Corporation, Shelby, Iowa v. ICC, 253 F.Supp. 715 (1966). Baldwin v. Scott County Milling Co., 307 U.S. 478, 484, 59 S.Ct. 943, 83 L.Ed. 1409 (1939) and Sprague v. Woll, 122 F.2d 128, 130-131 (7th Cir. 1941) can be distinguished similarly as cases in which proceedings were reopened on the petition of a party or on the basis of petitions in similar proceedings.
In sum, we think the logic of Transamerican compels a decision that the Commission has no power to review a decision of an Appellate Division. Moreover, even if one accepts a judicial amendment to Section 17(7) to allow such review or if one construes the administrative action in this matter to be a reversal of the Review Board, and not an appellate division, a further problem remains. While a number of cases deal with the nature of continuing administrative jurisdiction, we find no previous case has squarely presented the question of whether the Commission, on its own motion and without any related or similar matter before it, may reopen a proceeding. The statutes and the rules, we think, deal exclusively with the right of a party to petition the Commission, and do not deal specifically with the right or prerogative of the Commission to act on its own volition.
Now, while the majority has held that the Commission, on its own motion, may reconsider and set aside a decision of an Appellate division, it has also recognized that the Commission’s powers are not unlimited. See, e. g., Upjohn Co. v. Pennsylvania R.R. Co., 381 F.2d 4 (6th Cir. 1967) (Commission may not retroactively apply new policy after a three year lapse); Black Ball Freight Service v. United States, 298 F.Supp. 1006 (W.D.Wash.1969) (Commission may not reopen proceeding after Court has stayed Commission order). Aside from its all *871too easy disregard of the Transamerican case, the real difficulty with the majority opinion is that it raises more problems than it solves. In failing to establish standards to guide administrative agencies, the opinion almost invites administrative reconsideration every time an order is or is about to be contested in court.
To suggest, generally, that the Commission may reconsider any order at any time on its own motion prior to the issuance of a certificate of public convenience and necessity is unwarranted. While this would set some definite time for administrative finality in cases where such a certificate was issued, in situations such as the one which gave rise to this action, where the application for such a certificate was rejected, the case would remain openable indefinitely. •Such a result would possibly subject the Commission to continued and increasing pressures over a long period of time to reconsider a particular problem. Other than to correct “purely inadvertent ministerial errors,” Upjohn Co. v. Pennsylvania R.R. Co., 381 F.2d 4, 5 (6th Cir. 1967), we would be more consistent if we found that a negative order by the Commission rejecting an application for the requisite certificate constituted administrative finality and foreclosed further Commission consideration of the matter. Cf. City of Chicago v. United States, 396 U.S. 162, 90 S.Ct. 309, 311-312, 24 L.Ed.2d 340 (1969). That is, a firm decision regarding the certificate, whether positive or negative, would both permit redress in the courts and preclude further administrative consideration, whether initiated by the parties or by the Commission. If one does not choose such a clearly defined point of finality then one is faced with a dilemma which has been phrased as follows:
“Re-examination and reconsideration are among the normal processes of intelligent living. Admittedly no warranty of correctness or fitness attaches to a decision or an action simply because it is a thing of the past. Every-day experience teaches the contrary: while the choice first made may well remain the course ultimately followed, often enough it is found on further considereration to require revision. On the other hand, constant re-examination and endless vacillation may become ludicrous, self-defeating, and ever oppressive. Whether for better or for worse so far as the merits of the chosen course are concerned, a point may be reached at which the die needs to be cast with some ‘finality.’ An opposition may thus develop between the right result and the final one.”
Weiss, Administrative Reconsideration: Some Recent Developments in New York, 28 N.Y.U.L.Rev. 1262 (1953). See also, Civil Aeronautics Board v. Delta Airlines, 367 U.S. 316, 81 S.Ct. 1611, 6 L.Ed.2d 869 (1961).
Some years ago, a recognized authority in the field of administrative law, Professor Kenneth C. Davis, summarized the questions to be resolved by an agency or the courts when faced with this dilemma :
“When statutes are silent and legislative intent unclear, agencies and reviewing courts must work out the practices and the limits on reopening. The consideration affecting reopening to take account of new developments or of new evidence of old developments often differ from those affecting the correction of mistakes or shifts in judgment about law or policy. Usually the search for a basic principle to guide reopening is futile; the results usually must reflect the needs that are unique to each administrative task. Factors to be weighed are the advantages of repose, the desire for stability, the importance of administrative freedom to reformulate policy, the extent of party reliance upon the first decision, the degree of care or haste in making the earlier decision, the general equities of each problem.”
2 Davis, Administrative Law Treatise Ch. 18, § 18.09, at 607 (1958).
*872Even if one accepts the distinction between administrative finality for the purpose of pursuing judicial remedies and administrative finality for the purposes of further internal administrative action, we think it clear that repose and stability are to be accorded the greatest weight in this system of administrative law. The majority opinion encourages neither.
Nor is it clear that judicial economy is achieved by permitting reconsideration on the Commission’s own motion. As is amply demonstrated by this case, if reconsideration is allowed, the federal courts will undoubtedly be asked to decide whether such reconsideration is appropriate in each factual situation. Indeed, allowing reconsideration would be doubly oppressive on the courts for a judicial decision would have to be made on the issue of reconsideration as well as on the merits of the Commission’s action.
Conversely, in the typical situation, restricting administrative “self-correction” will not result in any uncorrectable injustice. If the Commission’s error is serious, that is, not based on substantial evidence, then the aggrieved party may gain relief in court. If the matter before the Commission is closely contested and different results may be reasonably said to be based on substantial evidence, allowing the Commission to change its mind achieves little in regard to administrative justice or better interstate commerce, though it obviously has a serious effect on the immediate parties. In sum, once an administrative decision is final enough to be judicially cognizable, then major administrative errors can be corrected under the substantial evidence doctrine and minor errors or changes of evaluation are not sufficiently important to require or permit renewed administrative consideration.
We would agree with the majority that in this case there is no real indication that any party relied to its detriment on the original order. However, the absence of a clear harm does not outweigh the disadvantages to the system which we see in permitting the Commission, on its own motion, to reopen a matter which has been closed for six months.
In this particular case, moreover, there is no indication that the earlier decision was not based on a careful study of the situation. While the Commission may never have been required to apologize for correcting an error, in contrast to the majority viewpoint, we think that the Commission should state why its previous decision was incorrect and what prompted the reevaluation. Openness, not secrecy, should be the rule. Otherwise, such reconsiderations, if they continue, will only foster justified skepticism concerning the integrity of the administrative decisional process.
Were we to reach the merits of this action, we would agree that the Commission’s latest decision is supported by substantial evidence. Had the original decision been before us, in view of the limited review powers which a court possesses, City of Chicago v. United States, 300 F.Supp. 115, 118 (N.D.Ill. 1969), we might have found that the opposite decision also was supported by substantial evidence. All of this reinforces our belief that the Commission’s reconsideration produced an inordinate amount of waste of administrative and judicial time and money with little effect on the smooth operations of interstate commerce. Whether one adopts Transamerican or weighs the factors set forth by Prof. Davis, such a result is not justified.